EXAMINER’S AMENDMENT
1.  	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .   
2. 	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
  	Authorization for this examiner’s amendment was given in a telephone interview with Douglass J. Crisman on August 2, 2022.
 	 
3. 	The application has been amended as follows:           Please cancel claims 10-11. 	Please amend claims 1, 9, and 13-15 as follows:

In the Claims

(Currently Amended) A method performed at a computer system communicatively connected with a mobile device associated with a user, the computer system including one or more processors and memory storing programs for execution by the one or more processors, the method comprising:	obtaining access to a content collection of the user, wherein the content collection includes a plurality of content items having a plurality of content types;  	for each of the content items from the content collection:		determining user access history for the content item; and		determining context associated with the user access history;	building a classifier characterizing a user access pattern of the content items based on the access history and the context associated with the user history; 	constantly monitoring in real-time environmental parameters of the user, including constantly monitoring changing conditions to identify changing environmental parameters of the user;	inferring a current context of the user based on the environmental parameters;	in accordance with the current context, for each of the content items:		extracting numeric feature values to generate a vector of feature values;		evaluating the content item using the classifier; and		determining a score for the content item based on the vector of feature values, the score indicating a likelihood of user access of the content item in the current context;	identifying in real-time a subset of content items in the content collection that is most relevant to the current context based on the determined score, wherein the subset is a partial aggregation of the collection of content items having highest scores;	generating a preferred view of the subset; and	causing to be delivered to and displayed on the mobile device the preferred view and a list of favorite user notes, wherein the preferred view populates a section of the list of favorite user notes, wherein:
		the content collection is displayed as a list on the mobile device; and 
		generating the preferred view of the subset includes reordering the list such that the subset of content items in the content collection are displayed on top of the list.
(Original) The method of claim 1, wherein the plurality of content types includes: documents, user notes, notebooks, search lists, media files, appointments, navigational routes, and reminders.
(Original) The method of claim 1, wherein:	the context associated with the user access history and the current context include a plurality of components; and	each of the components has a respective set of distinct features that is used to evaluate relevance of the content items in the content collection.
(Original) The method of claim 3, wherein inferring the current context of the user further comprises comparing the respective set of features of each of the components in the context associated with the user access history and the current context.	
(Original) The method of claim 3, wherein the plurality of components includes a plurality of: temporal, geolocation, scheduled events, navigational, organizational, sharing context, search, travel, and social network.
(Original) The method of claim 3, further comprising modifying an associated set of features of at least one of the components based on user feedback.
(Original) The method of claim 1, wherein:	the context associated with the user access history includes a temporal context; and 	the temporal context includes one or more temporal patterns of access of an item selected from: a time of recent access of an item, frequency of access of an item, frequency of location related access of an item, and frequency of event related access of an item. 
(Original) The method of claim 7, wherein the one or more temporal patterns of access of the item are numerically assessed based on at least one of: time of day, time of week, and time of month. 

(Currently Amended) A computer system communicatively connected with a mobile device associated with a user, the computer system comprising:	one or more processors; and	memory storing one or more programs to be executed by the one or more processors, the one or more programs comprising instructions for: 		obtaining access to a content collection of the user, wherein the content collection includes a plurality of content items having a plurality of content types;  		for each of the content items from the content collection:			determining user access history for the content item; and			determining context associated with the user access history;		building a classifier characterizing a user access pattern of the content items based on the access history and the context associated with the user history; 		constantly monitoring in real-time environmental parameters of the user, including constantly monitoring changing conditions to identify changing environmental parameters of the user;		inferring a current context of the user based on the environmental parameters;		in accordance with the current context, for each of the content items:			extracting numeric feature values to generate a vector of feature values;			evaluating the content item using the classifier; and			determining a score for the content item based on the vector of feature values, the score indicating a likelihood of user access of the content item in the current context;		identifying in real-time a subset of content items in the content collection that is most relevant to the current context based on the determined score, wherein the subset is a partial aggregation of the collection of content items having highest scores;		generating a preferred view of the subset; and		causing to be delivered to and displayed on the mobile device and a list of favorite user notes, wherein the preferred view populates a section of the list of favorite user notes, wherein:
		the content collection is displayed as a list on the mobile device; and 
		the instructions for generating the preferred view of the subset include instructions for reordering the list such that the subset of content items in the content collection are displayed on top of the list.
(Canceled)
(Canceled)
(Original) The computer system of claim 9, wherein: 
 	the subset of content items in the content collection includes only content items having a relevance value above a predetermined threshold; and 
 	the instructions for generating the preferred view of the subset and causing to be delivered to the mobile device for display on the mobile device the preferred view further comprise instructions for:		sorting the subset according to respective relevance values of the content items in the subset, and wherein content items that are not part of the subset are displayed following the content items in the subset.
(Currently Amended) The computer system of claim 9, the one or more programs further comprising instructions for:	splitting the content items into a training set and a test set; and	analyzing the content items in the training set to develop a set of rules used for evaluation of relevance of the content items,[[;]]
wherein the instructions for building the classifier further include instructions for performing automatic learning on the training set.
(Currently Amended) The computer system of claim 9, wherein:	the classifier comprises a support vector machine classification method; and 	the instructions for determining the score for the content item based on the vector of feature values include instructions for determining the score based on a relationship between the vector of feature values and a normal vector of a separating hyperplane using the support vector machine classification method.

(Currently Amended) A non-transitory computer-readable storage medium storing one or more programs for execution by one or more processors of a computer system that is communicatively connected with a mobile device associated with a user, the one or more programs comprising instructions for:	obtaining access to a content collection of the user, wherein the content collection includes a plurality of content items having a plurality of content types;  	for each of the content items from the content collection:		determining user access history for the content item; and		determining context associated with the user access history;	building a classifier characterizing a user access pattern of the content items based on the access history and the context associated with the user history; 	constantly monitoring in real-time environmental parameters of the user, including constantly monitoring changing conditions to identify changing environmental parameters of the user;	inferring a current context of the user based on the environmental parameters;	in accordance with the current context, for each of the content items:		extracting numeric feature values to generate a vector of feature values;		evaluating the content item using the classifier; and		determining a score for the content item based on the vector of feature values, the score indicating a likelihood of user access of the content item in the current context;	identifying in real-time a subset of content items in the content collection that is most relevant to the current context based on the determined score, wherein the subset is a partial aggregation of the collection of content items having highest scores;	generating a preferred view of the subset; and	causing to be delivered to and displayed on the mobile device and a list of favorite user notes, wherein the preferred view populates a section of the list of favorite user notes, wherein:
		the content collection is displayed as a list on the mobile device; and 
		the instructions for generating the preferred view of the subset include instructions for reordering the list such that the subset of content items in the content collection are displayed on top of the list.
(Original) The non-transitory computer-readable storage medium of claim 15, the one or more programs further comprising instructions for adjusting subsequent subsets of the collection of content items based on user feedback.
(Original) The non-transitory computer-readable storage medium of claim 16, wherein the user feedback is implicit and includes frequency of actual viewing of respective items of the collection of the content items by the user.
(Original) The non-transitory computer-readable storage medium of claim 16, wherein the user feedback is explicit.
(Original) The non-transitory computer-readable storage medium of claim 15, wherein the instructions for causing to be delivered to the mobile device for display at the mobile device the preferred view include instructions for causing to be displayed on the mobile device:	a first view including the content collection; and	the preferred view, wherein the preferred view is configured for presentation separately from the first view based on a ranking of the content items in the subset the scores.
(Original) The non-transitory computer-readable storage medium of claim 19, wherein the preferred view includes a pop up screen that is superimposed over the first view.



Conclusion
 	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rinna Yi whose telephone number is (571) 270-7752. The examiner can normally be reached on M-F 8:30am-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Scott Baderman can be reached on (571) 272-3644. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8752.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RINNA YI/
Primary Examiner, Art Unit 2144